Citation Nr: 1121968	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-02 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The appellant had verified service on active duty for training (ACDUTRA) in the United States Army Reserve from November 1962 to May 1963, and in June 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the appellant's claim of entitlement to service connection for bilateral hearing loss.


FINDINGS OF FACT

1.  The appellant is not service connected for any disabilities.

2.  The appellant's bilateral hearing loss meets the regulatory criteria for a disability for VA compensation purposes.

3.  Bilateral hearing loss did not have its onset during any period of ACDUTRA.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred, nor may sensorineural hearing loss be presumed to have been incurred, in ACDUTRA.  38 U.S.C.A. §§ 101(22)(A), 1110, 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance of Act of 2000 and VA's duty to notify and assist

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection claim on appeal, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The issue of entitlement to service connection for bilateral hearing loss decided herein stems from the appellant's original claim for this disability, which was filed in July 2008.  A VCAA notice letter addressing the applicability of the VCAA to the claim for service connection for bilateral hearing loss and of VA's obligations to the appellant in developing this claim was dispatched to him during the course of the appeal in August 2008, which satisfies the above-described mandates, as well as the requirements that the claimant be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that there is no timing of notice defect with respect to the August 2008 VCAA notice letter, as it preceded the initial adjudication of this claim in the March 2009 RO rating decision now on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the claimant of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that the claimant's service treatment records for his period of ACDUTRA from November 1962 - May 1963, an Army Reserve audiogram dated in May 1968, and relevant post-service private and VA audiograms and otolaryngological examination reports dated 2005 - 2010 have been obtained and associated with the claims file.  Lay witness statements dated 2008 - 2010 from the appellant's friends, family members, and a fellow Army Reservist who served alongside the appellant during ACDUTRA were also obtained and associated with the claims file.  A concerted effort was also conducted by VA to obtain the appellant's Army Reserve medical records for the period from May 1963 to October 1968 (when he was discharged from the Army Reserve), but in a January 2009 letter, VA formally conceded that following exhaustive attempts to obtain these records, its efforts were unsuccessful and that any further attempts would be futile.  The Board thus considers these records to be unobtainable and no further evidentiary development in this regard is required.  Otherwise, neither the appellant nor his representative have indicated that there are any outstanding relevant medical records or other pertinent evidence that must be considered in this current appeal with respect to his hearing loss claim.  Furthermore, in correspondence dated in September 2010, the Veteran has indicated that he had no further evidence to submit with respect to this matter.  Thus, the Board is satisfied that the evidence is sufficiently developed for appellate adjudication with respect to the issue of entitlement to service connection for bilateral hearing loss and that no further development is necessary.  

The Board observes that the appellant was provided with VA examinations in response to his bilateral hearing loss claim, which were conducted in February 2009, October 2009, and April 2010.  The reports of each VA examination indicate that the examiner reviewed the appellant's relevant clinical history, interpreted the raw audiometric data presented in the Army Reserve audiogram of May 1968 and post-Reserve private audiograms dated 2005 - 2010, and obtained current clinical findings via objective examination and testing of the appellant's hearing acuity.  Each report contains a nexus opinion addressing the relationship between the appellant's military service and his current bilateral hearing loss.  Each opinion has been supported by objective rationales based on the individual examiner's review of the appellant's clinical history.  The Board finds no deficit in the VA audiological and otolaryngological examination reports of record or in the individual nexus opinions presented therein that would render the clinical findings, nexus opinions, and accompanying supportive rationales unusable.  The Board thus deems the VA audiological and otolaryngological examinations and opinions to be adequate for purposes of adjudicating the claim for VA compensation for bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the claimant in the evidentiary development of his service connection claim decided herein, and thus no additional assistance or notification is required.  The claimant has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for bilateral hearing loss.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 101(24)(B), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.306(b) (2010).  

Certain chronic diseases, including an organic disease of the nervous system (to include sensorineural hearing loss), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service if the claimant has served for a period of 90 days or more of continuous active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or where the auditory thresholds for at least three of these frequencies are 26 decibels or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2010).

As relevant, the appellant's service treatment records from his period for ACDUTRA from November 1962 - May 1963 show normal ears and tympanic membranes and normal 15/15 hearing acuity on whispered voice testing on enlistment examination in October 1962.  He indicated that he had a history of ear, nose and throat problems in the accompanying medical history questionnaire, but did not specify the nature of his problems.  Medical reports during ACDUTRA show no treatment for complaints of diminished or impaired hearing, or diagnosis of hearing loss.  On audiological evaluation conducted on separation from ACDUTRA in April 1963, his pure tone thresholds, in decibels, (converted from the ASA units used during in 1963 to the current ISO standard now in use) were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
5
0
0
10
5

Military documents indicate that the appellant was honorably discharged from the Army Reserve in October 1968.

In various written statements in support of his claim, the appellant alleged that his current bilateral hearing loss was the result of unprotected exposure to acoustic trauma during ACDUTRA in the Army Reserve from small arms fire on the rifle range and artillery fire from howitzers.  He also contended that a training incident during ACDUTRA, in which he was accidentally struck on the head by an activated tear gas grenade, somehow caused his current hearing loss as a result of a burning injury.  He reported in writing that he experienced onset of perceptible hearing loss during his period of ACDUTRA, which continued over time and progressively worsened on to the present day.  The appellant also submitted written lay statements from his fellow Army Reservist attesting to this tear gas incident, as well as statements from his brother, friends, and stepson, all of whom attest, in pertinent part, that they noticed that the appellant was hard of hearing ever since his return from ACDUTRA and that his hearing acuity progressively worsened over time, making verbal communication with the appellant difficult and requiring speakers to directly face the appellant and use a raised voice when speaking to him.  Post-Reserve service records indicate that the appellant's vocation was in farming and that he was also a recreational hunter and shooter.  Clinical records show that the appellant now used electronic hearing aids.

Nearly four decades following his October 1968 separation from the Army Reserve, the appellant filed a claim for VA compensation for bilateral hearing loss in July 2008, contending, in pertinent part, that he developed a chronic hearing loss disability as a result of unprotected exposure to the noise of artillery and small arms fire, as well as from sustaining a burning injury to his head from an errantly tossed tear gas grenade during ACDUTRA.  

The Board notes at this juncture that the appellant is not presently service connected for any disability.  He is therefore not a "veteran" within the definition of the law, as his ACDUTRA service, by itself, does not confer veteran status upon him absent a service-connected disability.  See 38 U.S.C.A. § 101(2), (21)(A), (22)(A), (24)(B) (West 2002).  

As a factual matter, the current private and VA audiological examinations conducted during the period from 2005 - 2010 all show that the appellant has profound bilateral sensorineural high frequency hearing loss and speech recognition scores using the Maryland CNC wordlist that meet and exceed the regulatory criteria for bilateral hearing loss as a disabling condition for VA compensation purposes under 38 C.F.R. § 3.385.  The Board thus concedes that the appellant presently has the requisite degree of impaired hearing in each ear to make him eligible to claim VA compensation for disability due to bilateral hearing loss.  What must now be objectively demonstrated is that his current bilateral hearing loss is, in fact, linked to service in order for him to prevail in his service connection claim.

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The appellant's private audiogram reports of record, while demonstrating bilateral hearing loss to a disabling degree for VA compensation purposes, do not present any objective opinion linking his impaired hearing to his period of ACDUTRA.  The appellant's contentions and those of his lay witnesses are competent and credible for showing that he perceived a diminishment of his hearing acuity in service and since service, which continued to chronically decrease over time.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  However, their subjective perception of his diminished hearing is not objective medical evidence per se of an actual bilateral hearing loss condition as a disabling clinical entity as neither the appellant nor his witnesses are shown to be trained medical professionals, much less clinical audiologists or physicians, such that their statements in this regard could constitute a valid diagnosis of his bilateral hearing loss linked to service.  As they are not qualified to present commentary and opinion on matters regarding audiological diagnosis and etiology, their statements are not entitled to any probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Pond v. West, 12 Vet. App. 341 (1999).

The VA audiology examination reports of February 2009, October 2009, and April 2010, and the VA otolaryngologist's examination report of April 2010, individually and collectively present nexus opinions that find it less likely as not that the appellant's present bilateral hearing loss was incurred in ACDUTRA or was the result of exposure to acoustic trauma from artillery and small arms fire in ACDUTRA, based on a thorough review of the Veteran's clinical history and an objective examination of his ears and hearing acuity.  The examination reports each note that normal hearing levels were objectively demonstrated during whispered voice testing and on audiogram during the period of ACDUTRA from November 1962 - May 1963, and that although subsequent ACDUTRA records are unavailable, a May 1968 Army Reserve audiogram conducted shortly prior to the appellant's discharge from the Army Reserve in October 1968 demonstrated hearing levels that were within normal limits for both ears.  The VA physician who examined the appellant in April 2010 presented the following opinion that is essentially identical to, and in agreement with the preceding nexus opinions presented by VA audiologists who examined the appellant in February 2009, October 2009, and April 2010:

In my opinion, [the appellant's bilateral sensorineural hearing loss] is less likely than not related to his military noise exposure.  It is less likely than not that it was initiated or worsened by his military noise exposure.  I based [this conclusion] on the fact that he had an audiogram that showed normal hearing levels from 500 to 6,000 [Hertz] on his exit examination in [April] 1963.  In addition, he has a normal audiogram [in May 1968,] 5 years after[wards].  Noise-induced hearing loss occurs at the time of the noise injury.  In his case, we actually have data for 5 years afterwards that shows that he still has normal hearing.  Therefore, in my opinion, it is less likely than not that his current sensorineural hearing loss is due to his in-service noise exposure.

In view of the foregoing evidence as discussed above, the Board concludes that the weight of the evidence is overwhelmingly against a finding that the appellant's bilateral hearing loss was incurred in his six-month period of ACDUTRA from November 1962 to May 1963, or that sensorineural hearing loss manifested to a compensable degree within one year afterwards.  Bilateral low frequency sensorineural hearing loss is not objectively demonstrated by the evidence of record any earlier than a private audiogram dated February 2005, nearly 37 years after the appellant's discharge from the Army Reserve.  The United States Court of Appeals for Veterans Claims has held that a lengthy period without treatment of a claimed disability is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  Service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  As there is no persuasive evidence linking the appellant's present bilateral hearing loss to any period of ACDUTRA while in the Army Reserve, his claim of entitlement to service connection for bilateral hearing loss must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of his claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


